Citation Nr: 1036822	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-24 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for status post 
surgical scars, left middle finger (left middle finger scars).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued in 
April 2005 of the New Orleans, Louisiana, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

Since the award of service connection, the Veteran's left middle 
finger scars have been superficial and stable, affecting an area 
of approximately 2 sq. cm., but have not been painful on 
examination.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for status 
post surgical scars of the left middle finger are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.14, 
4.118, Diagnostic Codes 7801-7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
about the information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. 
§ 3.159(b)(1).  These notice requirements apply to all five 
elements of a service connection claim, including disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

In this case, the Veteran's left middle finger scars claim arises 
from an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under the VCAA.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claim that VA has not sought.  Service, VA, and private treatment 
records, VA medical examinations, lay statements of the Veteran, 
and statements of his representative have been associated with 
the record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.


Analysis

By a March 2005 rating decision, the Veteran was service 
connected for status post surgical scars of the left middle 
finger and assigned a noncompensable rating, under Diagnostic 
Code 7805, effective December 14, 2004.  The Veteran appealed the 
initial disability rating assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Initially, the Board notes that disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
the question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider the 
appropriateness of "staged rating" (i.e., assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The rating criteria for skin disorders (scars) were revised 
during the pendency of this appeal, effective October 23, 2008.  
However, the October 2008 revisions are specifically not 
applicable to pending claims, like the one here, unless the 
claimant indicates that he wants the revisions to be applicable 
to his claim.  Neither the Veteran nor his representative has so 
indicated here.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

The Veteran's service-connected scars are not on his head, face 
or neck, therefore evaluation under Diagnostic Code 7800 for 
disfigurement of the head, face, or neck is not warranted.  See 
38 C.F.R. § 4.118.  In order to warrant a compensable evaluation, 
the Veteran's scars must be characterized as deep (i.e., 
associated with underlying soft tissue damage) or that cause 
limited motion (Diagnostic Code 7801); superficial (i.e., one not 
associated with underlying soft tissue damage) without causing 
limitation of motion in an area or areas of 144 square inches 
(929 sq. cm.) or greater (Diagnostic Code 7802); superficial and 
unstable (i.e., there is frequent loss of covering of skin over 
the scar) (Diagnostic Code 7803); or superficial and painful on 
examination (Diagnostic Code 7804).  38 C.F.R. § 4.118.  
Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

VA treatment records from January 2005 reflect complaints of pain 
in the left middle finger of his right hand.  The records also 
show a scar running vertically the length of his finger on the 
plantar and dorsal surfaces.  The area around the knuckle was 
described as edematous and erythematous, worse dorsally.  Later 
that month, VA treatment records reveal that the Veteran's left 
middle finger was tender to palpation.  

In February 2005, the Veteran underwent a VA medical examination 
in conjunction with this claim.  The examiner examined two scars 
on the Veteran's left middle finger: a 4 x 0.25 cm. (1 sq. cm.) 
well-healed scar on the dorsal surface and a 4.5 x 0.25 cm. 
(1.125 sq. cm.) well-healed scar on the volar surface.  With 
regard to the first scar, the Veteran reported occasional skin 
breakdown at the metacarpo-interphalangeal (MIP) joint area, 
which he treated with Neosporin.  There was no current evidence 
of ulceration or skin breakdown for either scar.  There was no 
pain associated with either scar.  There was no adherence to 
underlying tissue nor elevation or depression of the surface 
contour of the scar on palpation.  The texture of the skin was 
smooth.  Both scars were superficial and stable.  There was no 
inflammation, edema, or keloid formation noted.  The scars were 
the same color as the surrounding skin.  There was no limitation 
of motion or other limitation of function caused by the scar.  
The examiner noted that the Veteran did have limitation of 
function and motion because of the joint, but not because of the 
scars.  There was minimal disfigurement.

The Board notes that the Veteran and his representative have 
questioned the adequacy of this examination.  In his January 2006 
notice of disagreement, the Veteran argued that this examination 
was inadequate because there was no mention of previously-
reported pain.  The Veteran also noted that there were two scars 
present, elevation of the scar, and there had been skin breakdown 
necessitating ointment in the past.  As the examination report 
clearly describes two scars, reflects the reported history of 
skin breakdown, and addresses the lack of elevation found upon 
examination, the bulk of these complaints and groundless.  The 
remaining concern is the Veteran's contention that these scars 
are painful.  Likewise, the August 2006 VA Form 9 argues that 
this examination is inadequate because it does not discuss the 
Veteran's history of pain and cites the January 28, 2005 VA 
treatment record, which notes edema and erythema.  To this end, 
the Board points out that the text of that note reads: 

[Patient] is also experiencing increased pain in his 
left middle finger of his right hand.  There is a scar 
that runs vertically the length of this finger on the 
plantar and dorsal surfaces.  The area around the 
knuckle is edematous; erthyematous-worse worse 
dorsally.

The nurse practitioner is clearly describing the symptoms of the 
Veteran's finger disability, which included swelling around the 
knuckle and scars.  A plain reading of this note does not suggest 
that either scar was swollen or painful.  Thus, the Board finds 
that this examination is adequate for rating purposes under Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In the January 2006 private medical records, Dr. U. noted that 
the finger itself was tender on palpation.  With regard to the 
scars, Dr. U.'s October 2007 record shows that there was a fairly 
recent, well-healed z-plasty scar on the volar aspect of the left 
middle finger.

In his May 2006 statement in conjunction with a separate claim, 
the Veteran explained that the joints of his finger often became 
inflamed and his finger pain was constant.

A May 2007 VA medical examination, which addressed the current 
severity of the Veteran's underlying finger disability, listed 
pain as one of the symptoms of this disability.  Specifically, 
this examiner found pain present at any attempt to move the 
finger and recorded the Veteran's reports of daily flare-ups of 
pain.  This examination did not address the separate symptoms 
associated with the Veteran's left middle finger scars.

Thus, the record consistently shows that the Veteran's service-
connected postoperative residuals of left long finger fracture 
with unfavorable ankylosis and neurological deficit, is 
productive of pain, but the record does not show a separate 
finding of painful scars.  In this sense, the Veteran is 
adequately compensated for this symptom under the 30 percent 
evaluation assigned for limitation of motion.  To compensate the 
Veteran again for the same symptoms would violate the rule 
against pyramiding.  See 38 C.F.R. §§ 4.14, 4.118.  In so 
finding, the Board in no way intends to down play the pain 
associated with the Veteran's left middle finger injury.

Based on the above, the Board concludes that the preponderance of 
the evidence is against a compensable rating for the Veteran's 
status post surgical scars of the left middle finger.  There is 
no associated underlying soft tissue damage, so these scars are 
not considered deep.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801.  The two scars combined affect an area of slightly more 
than 2 sq. cm., which is far short of the 929 sq. cm. required 
for compensation under Diagnostic Code 7802.  See 38 C.F.R. 
§ 4.118.  Despite the Veteran's reports of occasional skin 
breakdown at the MIP joint, there is no evidence of frequent loss 
of covering of skin over the scar and the scars have been 
described as stable.  See 38 C.F.R. § 4.118, Diagnostic Code 
7803.  As explained above, there are recorded complaints of a 
painful left middle finger that have been contemplated in the 
limitation of motion rating, but no objective evidence of 
separately painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804.  As the Veteran is separately compensated for limitation of 
motion (ankylosis) of his left middle finger, evaluation of his 
left middle finger scars based on limitation of motion under 
Diagnostic Code 7805, would violate the rule against pyramiding.  
See 38 C.F.R. §§ 4.14, 4.118.  Therefore, the criteria for a 
compensable evaluation are not satisfied.  As, the Board 
determines that the preponderance of the evidence is against the 
assignment of a compensable evaluation for the Veteran's left 
middle finger scars.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period in question 
have the Veteran's left middle finger scars warranted a 
compensable disability rating.  See Fenderson, 12 Vet. App. at 
126.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the Veteran's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for left middle finger scars 
and the manifestations of left middle finger scars are 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from left 
middle finger scars would be in excess of that contemplated by 
the assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.






(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable evaluation for status post surgical scars, 
left middle finger is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


